Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed March 8, 2022 has been entered.  Claims 1-3, 6, 12-16, 20-22, 24, and 26-28 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 12 recites the limitation, “by the computer payment application communicates the approval to the backend computer system.” It appears that the applicant intended to state, “[[by]] the computer payment application communicates the approval to the backend computer system.” 
Appropriate correction or clarification is requested. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

5.	Claims 1-3, 6, 12-16, 20-22, 24, and 26-28 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
6.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-3, 6, 21, 22, 24, and 26-28), a machine (claims 12-16 and 20); where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
7.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
identifying… a completed transaction for a customer with a merchant that is eligible for a split payment action based on a dollar amount of the completed transaction and/or a type of the merchant for the completed transaction;
identifying… a plurality of potential customers from a plurality of prior split transactions
identifying… a past split transaction for the customer with the merchant;
identifying… a subset of the plurality of potential customers that were involved in the past split transaction with the merchant;
ranking… the plurality of potential customers based on the past split transaction;
applying… the selection and the allocation to the completed transaction; and
communicating… a request for payment of the allocation to the selected potential customer.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., managing financial transactions between individuals). 

Step 2A, Prong 2
8.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a backend computer system for a financial institution, a computer payment application for the financial institution, an electronic device, and a computer processor). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitations:
communicating, by the backend computer system, the completed transaction to a computer payment application for the financial institution that is executed by an electronic device comprising a computer processor and that is associated with the customer;
receiving, by the computer payment application, approval to split payment for the completed transaction;
communicating, by the backend computer system, the ranked potential customers to the computer payment application;
communicating, by the backend computer system, the identification of the potential customers to the computer payment application;
receiving, by the computer payment application, a selection of one of the plurality of potential customers and a payment allocation for the selected potential customer; and
communicating, by the computer payment application, the selection and the allocation to the backend computer system.
	These limitations merely state that the backend computer system and computer payment application gather and transmit data relating to the split payment transaction. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Claim 1 also recites the following limitation:
displaying by the computer payment application, the completed transaction and the ranked potential customers.
	This limitation merely states that the computer payment application displays information regarding the transaction and the potential customers. This limitation amounts to no more than mere data outputting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
9.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a backend computer system for a financial institution, a computer payment application for the financial institution, an electronic device, and a computer processor) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 73-91). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data gathering/transmitting) have been reevaluated under Step 2B:
communicating, by the backend computer system, the completed transaction to a computer payment application for the financial institution that is executed by an electronic device comprising a computer processor and that is associated with the customer;
receiving, by the computer payment application, approval to split payment for the completed transaction;
communicating, by the backend computer system, the ranked potential customers to the computer payment application;
communicating, by the backend computer system, the identification of the potential customers to the computer payment application;
receiving, by the computer payment application, a selection of one of the plurality of potential customers and a payment allocation for the selected potential customer; and
communicating, by the computer payment application, the selection and the allocation to the backend computer system.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Additionally, the following limitation identified above as insignificant extra-solution activity (mere data outputting) has been reevaluated under Step 2B:
displaying by the computer payment application, the completed transaction and the ranked potential customers.
	In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
10.	Independent claims 12 and 21 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 12 recites limitations that are substantially similar to those recited in claim 1. However, the features of claim 12 are performed by a system rather than as a method. Similarly as described above regarding claim 1, claim 12 recites generic computer components (e.g. a backend computer system for a financial institution, an electronic device associated with a customer comprising at least one processor and executing a payment computer application) that are simply being used as a tool (“apply it”) to implement the abstract idea. 
	Additionally, claim 12 recites the following limitation:
the backend computer system receives an identification of a plurality of customers at the merchant at a time of the completed transaction based on electronic location information received from electronic devices for the plurality of customers.
	This limitation merely states that the backend computer system receives location information regarding a plurality of electronic devices associated with a plurality of customers at the merchant. However, this limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See the Step 2A, Prong 2 and Step 2B analysis provided above regarding claim 1)
 	Additionally, claim 12 recites the following limitation:
the backend computer system identifies a plurality of potential customers to split the completed transaction amount with based on the electronic location information and presence in a contact directory for the customer.
	This limitation merely states that the “electronic location information” is used to identify the plurality of potential customers. Similarly, as described above regarding claim 1, this step of identifying plurality of customers to split a transaction amount with falls under the category of abstract ideas regarding certain methods of organizing human activity (i.e. a commercial interaction). Simply stating that “electronic location information” is utilized in place of information regarding a “past transaction” (as recited in claim 1) does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, this merely defines the type of data analyzed by the system.
	Therefore, since the same analysis should be used for claims 1 and 12, claim 12 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

	Claim 21 recites limitations that are substantially similar to those recited in claim 1. Similarly, as described above regarding claim 1, claim 21 recites generic computer components (e.g. a backend computer system for a financial institution, a computer payment application for the financial institution that is executed by an electronic device comprising a computer processor, and a plurality of electronic devices) that are simply being used as a tool (“apply it”) to implement the abstract idea. 
	Additionally, claim 21 recites the following limitation:
receiving, by the backend computer system, an identification of a plurality of customers at the merchant at a time of the completed transaction based on electronic location information received from electronic devices for the plurality of customers.
	This limitation merely states that the backend computer system receives location information regarding a plurality of electronic devices associated with a plurality of customers at the merchant. However, this limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See the Step 2A, Prong 2 and Step 2B analysis provided above regarding claim 1)
 	Additionally, claim 21 recites the following limitation:
identifying, by the backend computer system, a plurality of potential customers to split the completed transaction amount with based on the electronic location information and presence in a contact directory for the customer.
	This limitation merely states that the “electronic location information” is used to identify the plurality of potential customers. Similarly, as described above regarding claim 1, this step of identifying plurality of customers to split a transaction amount with falls under the category of abstract ideas regarding certain methods of organizing human activity (i.e. a commercial interaction). Simply stating that “electronic location information” is utilized in place of information regarding a “past transaction” (as recited in claim 1) does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, this merely defines the type of data analyzed by the system.
	Therefore, since the same analysis should be used for claims 1 and 21, claim 21 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
11.	Dependent claims 2, 3, 6, 13-16, 20, 22, 24, and 26-28 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2, 15, and 22 state that the user may select a transaction for the split payment request by swiping left or right on a touchscreen interface. However, this limitation amounts to no more than merely applying generic touchscreen technology to implement the process of receiving user input. In other words, claims 2 and 15 do not provide any indication of an improvement to the touchscreen interface itself. Rather, the claim merely applies this interface to receive the user input.
	Claim 3 and 16 merely provide further definition to the “split payment request” recited in claim 1 and 12. Simply stating that the split payment request is for two or more transactions, or that the computer payment application receives an identification of two transactions, does not provide any indication of an improvement to transaction processing technology. Rather, this merely defines what data is included in the request.
	Claims 6, 20, and 24 simply state that a reminder is sent to the selected potential customers. Such a limitation amounts to no more than mere data transmitting, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Claims 13 and 14 simply refine the abstract idea because they recite process steps (i.e. paying an amount to a merchant and crediting the account of a customer) that fall under the category of organizing human activity, namely facilitating a transaction, as described above regarding claim 1. Additionally, merely stating that this process is performed by the backend computer system amounts to no more than merely applying generic computer components to implement the abstract idea.
	Claim 26 recites the limitation, “determining, by the computer payment application, that two or more completed transactions can be grouped based on a common location of the two or more transactions, the customer, and the plurality of potential customers.” This limitation simply refines the abstract idea because it recites a process step (i.e. determining that two or more transaction can be grouped) that fall under the category of organizing human activity, namely facilitating a transaction, as described above regarding claim 1. Additionally, merely stating that this process is performed by the computer payment application amounts to no more than merely applying generic computer components to implement the abstract idea.
	Additionally, claim 26 recites the limitation, “prompting the customer to split the transaction by notifying the customer that the two or more completed transactions are recommended for the split payment request.” This limitation merely states that a recommendation is sent to a customer regarding the two or more transactions. Such a limitation amounts to no more than mere data transmitting, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Claim 27 recites the limitation, “determining, by the computer payment application, that two or more completed transactions can be grouped based on at least one prior completed transaction that was split between the customer and at least one of the plurality of potential customers.” This limitation simply refines the abstract idea because it recites a process step (i.e. determining that two or more transaction can be grouped) that fall under the category of organizing human activity, namely facilitating a transaction, as described above regarding claim 1. Additionally, merely stating that this process is performed by the computer payment application amounts to no more than merely applying generic computer components to implement the abstract idea.
	Additionally, claim 27 recites the limitation, “prompting, by the computer payment application, the customer to split the completed transaction by notifying the customer that the two or more completed transactions are recommended for the split payment request.” This limitation merely states that a recommendation is sent to a customer regarding the two or more transactions. Such a limitation amounts to no more than mere data transmitting, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Claim 28 merely provides further definition to the step of “prompting the customer to split the transaction…” recited in claim 26. Simply stating that the prompt is based on a dollar amount of the two or more transactions does not provide any indication of an improvement to transaction processing technology. Rather, this merely defines the conditions under which the prompt is provided to the customer.
	
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
12.	Applicant’s arguments filed March 8, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 101
13.	Applicant’s arguments (Amendment, Pgs. 10-14) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons. Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 13 of their remarks, the applicant argues, “Thus, even if the claims recite an abstract idea, which they do not, the additional elements of using prior completed transactions and/or electronic location data from electronic device, and ranking the potential customers based on this information, integrates the claims into the practical application, and also recites "significantly more" than simply "managing financial transactions between individuals.” The examiner respectfully disagrees. 
Specifically, the examiner notes that simply defining the type of data that is used to identify the plurality of potential customers (i.e., location data and/or data regarding previous split transactions conducted by the customer) does not provide any indication of an improvement to any technology or technological field. Rather, this merely further refines the abstract idea by introducing additional limitations that fall under the category of organizing human activity, as described in the 101 rejection above. Simply stating that the list of potential customers is “ranked” similarly fails to provide an improvement to any technology or technological field.
	Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained.

Arguments Regarding 35 U.S.C. 103
14.	All rejections regarding 35 U.S.C. 103 have been withdrawn in response to the applicant’s amendments.
	However, on pages 14 and 15 of their remarks, the applicant argues, “First, Applicant submits that Haldenby is non-analogous art as it is neither from the same field of endeavor as the claimed invention reasonably pertinent to the problem faced by the inventor.” The examiner respectfully disagrees. Specifically, the examiner notes that merely identifying differences between a prior art reference and the claims recited in the instant application (i.e., splitting unpaid bills rather than completed transaction) does not necessitate a conclusion that the prior art reference is non-analogous art. Haldenby discloses a system/method for splitting payments between multiple users. This is clearly in the same field of endeavor as the applicant’s claims.
	Additionally on page 16 of their remarks, the applicant argues, “As indicated by the emphasized text, amended claim 1 recites a backend computer system that identifies a competed transaction for a customer with a merchant that is eligible for a split payment action based on a dollar amount of the completed transaction and a type of the merchant for the transaction, identifies a plurality of potential customers from a plurality of prior split transactions, identifies a past split transaction for the customer with the merchant, identifies a subset of the plurality of potential customers that were involved in the past split transaction with the merchant, and ranks the plurality of potential customers based on the past split transaction. The proposed combination of Haldenby and Jain does not disclose at least these elements.” The examiner agrees that the combination of Haldenby and Jain does not teach the limitations indicated above. Jain briefly describes a process for identifying individuals potentially present at a restaurant during a particular time of day (Jain: Col. 14, Lines 45-57). This list of individuals may be cross-checked against past reimbursement request recipients. However, Jain does not explicitly teach that a subset of the list of potential customers is identified based on a previous split transaction conducted with a particular merchant. Additionally, Jain does not teach that the potential customers are ranked based on the identified past split transaction.

Arguments Regarding 35 U.S.C. 103
15.	The rejection under 35 U.S.C. 112(b) applied to claim 12 in the non-final rejection has been withdrawn in response to the applicant’s amendments.

Citation of Pertinent Prior Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandt (U.S. Patent No. 10909582): Describes a system and method for providing authentication circles to pursue financial goals and/or share expenses with others. The system/method allows a group of people to share the costs of multiple expenditures.
Cozens (U.S. Patent No. 9123038): Describes a system/method for splitting bills between users. For example, a requester and a group can dine at a restaurant and receive a bill for payment. Instead of splitting the bill into numerous smaller bills, one person can pay for the group. The group member who pays the debt can submit a request for repayment on the P2P payment application operating on the user device of the requester.
Amundsen (U.S. Pre-Grant Publication No. 20160275578): Describes a computer program product, system, and method for aggregating expenses incurred by members of a group of commonly acquainted parties (the parties comprising individuals, entities, or organizations), and for collecting pro-rated funds from each member.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696